Citation Nr: 1731014	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental condition, for compensation purposes.

2.  Entitlement to service connection for a dental condition, for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.

In March 2017, the Veteran was afforded a personal hearing before the undersigned.  A transcript of  the hearing has been associated with the claim file. 

The application to reopen the claim for service connection for a dental condition was denied by the RO in April 2002.  Although the RO apparently reopened this claim in May 2013, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

A claim of service connection for a dental condition is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the service connection claim for compensation purposes and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental condition for the purpose of compensation.  The claim of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

The issue of service connection for a dental condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision in April 2002, the RO denied service connection for a dental condition.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence presented since the rating decision of April 2002 raises a reasonable possibility of substantiating the claim for service connection for a dental disability.


CONCLUSIONS OF LAW

1.  The April 2002 RO decision, which denied service connection for a dental condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  The criteria for reopening the previously denied claim of service connection for a dental disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  As the Board is reopening the claim of service connection for a dental disability, VCAA compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

II. New and Material

The Veteran's claim for service connection for a dental condition was initially denied in an August 1999 rating decision.  The Veteran did not appeal the decision and it became final.  Most recently, in a rating decision in April 2002, the RO denied reopening the claim for service connection for a dental condition on grounds that there was no new and material evidence showing any current disability with regard to the past history or loosening of teeth numbers 9 and 10 sustained in a fight during service.  After the Veteran was notified of the determination and of his appellate rights, he submitted a notice of disagreement in May 2002; however, he did not submit a Form 9 following the August 2002 statement of the case.  Therefore, the Veteran did not appeal the adverse determination and the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence previously considered that pertains to the claim consisted of the service treatment, which showed that the Veteran was treated during service for trauma to teeth number 9 and 10 following a fight in September 1983.  Those teeth were found to be loose and a coil spring splint was placed.  Also of record was a private dental treatment report stating that the Veteran's last cleaning was over 10 years ago, but no other observations were noted.

The current request to reopen the previously denied claim was received by VA in March 2010. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for a dental condition consists, in part, of a dental treatment record dated March 2010 stating that the Veteran complained of having pain between teeth number 9 and 10 and x-rays showed that number 10 was calcified, which may be the source of the pain.  Also of record is a June 2010 VA examination report stating that the acute trauma was documented on teeth 9 and 10 in the Army was more likely associated with current complaints of chronic pain in this area. 

This evidence is new and material, as it cures an evidentiary defect present at the time of the prior denial, the lack of a showing that the Veteran's current pain is related to the trauma sustained in service and that calcification of tooth number 10 currently exists.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of service connection for a dental disability is addressed further in the remand section.


ORDER

The application to reopen the claim of service connection for a dental disability is granted and, to this extent only, the appeal is granted.


REMAND

The Board finds that the issue of service connection for a dental disability should be remanded for additional development and consideration.

In April 2013, the Veteran was scheduled for a VA examination in connection with his claim for service connection for a dental condition at the Chicago VA Medical Center.  He failed to report to that examination.  Individuals for whom medical examinations have been authorized and scheduled are required to report for such examinations.  See 38 C.F.R. § 3.326(a).  The provisions of 38 C.F.R. § 3.655 pertain to cases when a veteran fails to report for a VA examination.  When entitlement to a benefit cannot be established without a VA examination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record for an examination scheduled in conjunction with an original compensation claim.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655.

During the March 2017 hearing, the Veteran stated that he did not receive notice of the April 2013 VA examination and would have reported for the examination had he known about it.  He also stated that would appear for an examination if one is scheduled in the future.  Review of the record shows that the Veteran moved several times in the past few years.  The Veteran had two different addresses reported in his September 2010 notice of disagreement and June 2013 Form 9, and neither address matched the address included in the April 2013 VA examination report noting that the Veteran failed to report.  

The Board finds that the Veteran was unable to attend the examination on account of good cause.  Therefore, the Board will remand the claim so as to afford the Veteran another opportunity to appear for a VA examination.  

The Board also notes that the evidence shows current complaints of pain around tooth number 10, which was injured in service.  Post-service medical records include a note from a private dentist dated March 2010 stating that tooth number 10 is calcified, which is consistent with a major trauma to the area, and may be the source of the pain.  In a June 2010 VA examination, the examiner stated that the acute trauma documented on teeth 9 and 10 in the Army was more likely associated with current complaints of chronic pain in that area.  The examiner, however, failed to state what is causing the Veteran's pain.  The record remains unclear as to whether current manifestations of a diagnosed disability related to the inservice injury exist and, therefore, the evidence of record is insufficient to adequately adjudicate this claim.  In light of the evidence of record, another VA examination is necessary in order to properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The AOJ should confirm the Veteran's current mailing address and again send a notification letter regarding the consequences if he fails to appear for the examination and should ensure that a copy of the letter is associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for a dental condition.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, the RO must provide the Veteran with an appropriate examination to determine whether a dental condition is related to his military service.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed dental disability are related his military service, including the documented inservice trauma to teeth 9 and 10.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


